  Case 20-71954-jwc       Doc 19    Filed 12/28/20 Entered 12/28/20 12:45:33         Desc
                                        Page 1 of 4



                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                                        )       CHAPTER 13
TIANA ROOKS                                   )       CASE: A20-71954-JWC
                                              )
                                              )
                 DEBTOR                       )

           CHAPTER 13 TRUSTEE’S OBJECTION TO CONFIRMATION
                      AND MOTION TO DISMISS CASE

       COMES NOW, Nancy J. Whaley, the Standing Chapter 13 Trustee herein, and
objects to Confirmation of the plan for the following reasons:

                                             1.

        The Debtor's payments under the proposed plan are not current, thus indicating that
this plan is not feasible. 11 U.S.C. Section 1325(a)(6).

                                             2.

        Due to the developing issues with the COVID-19 virus and the national declaration
of emergency by the President of the United States, the Meeting of Creditors held pursuant
to 11 U.S.C. Section 341, for the instant case, was conducted telephonically. Without
in-person contact the Trustee was unable to collect a properly completed and signed Debtor
Questionnaire. The Debtor has also failed to file a completed Debtor Questionnaire prior
to the 341 meeting of creditors with the Bankruptcy Court as requested by the Trustee. The
Chapter 13 Trustee requests the Debtor file with the Bankruptcy Court a completed and
signed questionnaire. A fillable pdf version of the questionnaire can be found at
http://www.njwtrustee.com/wp-content/uploads/Debtor-Questionnaire1.pdf.

                                             3.

       The Trustee requests proof of Debtor's income in order to determine the accuracy
and veracity of the plan and/or Schedules. 11 U.S.C. Section 521(a)(1), 11 U.S.C. Section
1325(a)(3), and 11 U.S.C. Section 1325(b)(1)(B).
  Case 20-71954-jwc       Doc 19    Filed 12/28/20 Entered 12/28/20 12:45:33         Desc
                                        Page 2 of 4



                                             4.

        Due to a change in circumstances since filing, Schedules I and J do not correctly
reflect the Debtor's current financial situation, thereby preventing the Trustee from
evaluating feasibility. 11 U.S.C. Section 1325(a)(6). Specifically, Debtor does not have
income.

                                             5.

       The Chapter 13 plan proposes to pay $4,750.00 to the Debtor’s attorney for
payment of attorney fees. The Trustee is unable to determine whether this is a reasonable
fee and requests that Debtor's counsel appear at Confirmation and be prepared to present
evidence to the Court regarding the reasonableness of the requested fee.

                                             6.

       The Debtor’s proposed plan payment is $280.00 per month. The Debtor’s counsel
proposes to be paid a monthly payment of $210.00 while proposing minimum initial
payments to creditors. This disbursement schedule may not be fair and equitable to
creditors and not in the best interest of the Debtor. 11 U.S.C. Section 1325(a)(3), General
Order 42-2020.

                                             7.

        Based on Debtor’s testimony, bankruptcy petition and/or the proposed plan it
appears that this case will provide limited or no repayment to secured or priority creditors.
The Debtor appears to be eligible for Chapter 7 bankruptcy relief and this plan may qualify
as an “attorney-fee-centric” plan under the analysis of In re Brown, 2014 WL 563601.
Thus, this plan man not comply with the requirements of good faith under 11 U.S.C. Section
1325(a)(3), on the grounds of a high unlikelihood of success in completion, the negligible
repayment to creditors, and/or the burden placed on the Chapter 13 Trustee in
administration of the case.

                                             8.

      The Debtor is proposing a zero percent (0%) dividend payment to nominal
unsecured debt totaling $955.00, which may violate 11 U.S.C. Section 1325(a)(3).
  Case 20-71954-jwc     Doc 19   Filed 12/28/20 Entered 12/28/20 12:45:33     Desc
                                     Page 3 of 4



      WHEREFORE, the Trustee moves the Court to inquire into the above objections,
deny Confirmation of the Debtor’s plan, and to dismiss the case.

This the 28th day of December, 2020.
                                       Respectfully submitted,

                                       /s/__________________________________
                                       Julie M. Anania
                                       Attorney for the Chapter 13 Trustee
                                       State Bar No. 477064
  Case 20-71954-jwc      Doc 19    Filed 12/28/20 Entered 12/28/20 12:45:33        Desc
                                       Page 4 of 4



                              CERTIFICATE OF SERVICE


Case No: A20-71954-JWC

I certify that on this day I caused a copy of this Chapter 13 Trustee's Objection To
Confirmation And Motion To Dismiss Case to be served via United States First Class Mail
with adequate postage prepaid on the following parties at the address shown for each:


Debtor(s)

TIANA ROOKS
7311 HOWARD PLACE
JONESBORO, GA 30236



I further certify that I have on this day electronically filed the foregoing Chapter 13
Trustee's Objection To Confirmation And Motion To Dismiss Case using the
Bankruptcy Court’s Electronic Case Filing program, which sends a notice of this
document and an accompanying link to this document to the following parties who have
appeared in this case under the Bankruptcy Court’s Electronic Case Filing program:

Attorney for the Debtor(s):

KING & KING LAW LLC


This the 28th day of December, 2020.


/s/__________________________________
Julie M. Anania
Attorney for the Chapter 13 Trustee
State Bar No. 477064
303 Peachtree Center Avenue, NE
Suite 120
Atlanta, GA 30303
678-992-1201
